DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 04 January 2022.
Receipt of a new IDS is acknowledged and has been considered.
Claims 1-18 are still pending; Claims 19 and 20 have been cancelled; Claims 1-10 have been amended; Claim 21 has been newly added.
A replacement Abstract has been received and overcomes the previous objection.
Arguments directed to the rejection of Claims 1-20 have been received and acknowledged below.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernardo (US 9,004,571).
Regarding Claim 1, Bernardo discloses first and second panels 20; a hinge 10 located between and connecting the first and second panels, the hinge having two interconnected expansion links 11 (see Fig. 2); and a cover 22, 67 extending over all or a portion of the panels and the hinge, so that when the first or second panels rotate about the hinge, the cover forms a portion of the hinge and maintains the integrity of the hinge (see Fig. 3 and column 4, lines 50-53), wherein the cover is secured to the two or more expansion links (column 4, lines 50-53) and the cover includes disconnection locations (compare figure 2 and 3; disconnection location between expansion links in center of hinge component 13) where the cover is free of attachment.
Regarding Claims 2 and 3, cover 22 is a single cover that extends over both of the panels and the hinge.
Regarding Claim 4, cover 22, 67 is more than one overlaid cover (see Fig. 1).
Regarding Claim 6, the cover 22, 67 is continuously connected to the panels and hinge at multiple locations via adhesive.
Regarding Claim 7, the cover 22, 67 is free from attachment to portions of the hinge (see Fig.3 bottom of hinge pocket) to allow expansion links 11 to rotate.
Regarding Claims 8 and 9, the cover 22, 67 is configured to flex at the disconnection location for storage (see Fig. 3), and form a single plane when closed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (US 2016/0200376) in view of Bernardo.
Regarding Claims 10 and 5, Kerr discloses a tonneau cover comprised of a first panel 42 and a second panel 44; a hinge 52 located between and connecting the first panel and the second panel (see Fig. 1A), the hinge having two expansion links 108, 116, wherein each expansion link includes; an expansion projection 126, 128; a pocket 112, 120 that receives the expansion projection from an adjacent link; and an expansion stop 114, 122 located at an end of the pocket to restrict motion.  It does not appear that Kerr discloses the use of a cover over both the panels and the hinge.  Bernardo discloses a rigid tonneau cover of multiple panels and hinges, further including one or more covers 22, 67 extending over all or a portion of one or more of first and second panels and the hinge connecting the plurality of panels so that when the first or second panels rotate about the hinge, the cover 22, 67 forms a portion of the hinge and maintains the integrity of the hinge, and the cover is attached to each of the expansion links (see column 4, lines 50-53).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the cover of Bernardo on the tonneau of Kerr in order to further weatherproof and protect the cover.  The motivation is provided by Bernardo.
Regarding Claim 11, the cover of Bernardo 22, 67 forms a portion of the hinge when the first panel or the second panel rotates about the hinge.
Regarding Claim 12, the hinge of Kerr is an extended hinge.

Regarding Claims 14 and 15, the cover of Bernardo 22, 67 is free from attachment to portions of the hinge (see Fig.3 bottom of hinge pocket) to allow expansion links 11 to rotate.
Regarding Claims 16-18, the cover 22, 67 is configured to flex at the disconnection location for storage (see Fig. 3), and form a single plane when closed.
Regarding Claim 21, the expansion links of Kerr include a hinge step located on an upper surface

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04 January 2022 have been fully considered but they are not persuasive.
Applicant’s first argument is that the reference of Bernardo does not disclose that the cover is connected to the hinge or that it contains a disconnection location.  As indicated in the rejection above, Bernardo discloses that the cover 22, 67 is attached across the hinge via an adhesive (column 4, 
Applicant’s second argument is that the addition of the secondary reference of Kerr does not remedy the deficiencies of the Bernardo reference.  As discussed above, the Bernardo reference does indeed disclose all the limitations to which the Applicant argues are not present.  As such, Kerr has no deficiencies to remedy.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612